ATTACHMENT TO NOTICE OF ALLOWABILITY
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many if the elements of the claimed invention, including a patient display system for a medical imaging apparatus, comprising: a gantry, generating an imaging including therein an electromagnetic radiation source and at least one radiation detector, which together generate a diagnostic imaging field including an imaging line of detector response therebetween in a diagnostic imaging field; a patient table selectively translatable through the diagnostic imaging field of the gantry at a first velocity; a translatable visual image projector, accessing a visual image, for projecting the visual image on a surface above the patient table in a location that is visible to a patient lying on a patient table; the projector translating in tandem with the patient table, so that the projected visual image translates in tandem at the first velocity, and appears motionless relative to the patient table.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the entire projector always remains outside the imaging line of detector response in the imaging field where the apparatus is acquiring patient image data, without any optical devices intermediate the projector and the surface that intentionally distort or redirect the projected visual image, in the manner as required by Claim 1.
With respect to Claim 14, the prior art of record teaches many of the elements of the claimed invention, including a method for displaying a visual image to a patient during a diagnostic imaging scanning procedure with a medical imaging apparatus, comprising: generating a diagnostic imaging field, with an electromagnetic radiation source and at least one radiation detector, which together generate an imaging line of detector response therebetween, in a diagnostic imaging field with a gantry of a medical imaging apparatus; selectively translating at a first velocity, a patient on a patient table through the diagnostic imaging field generated by within the gantry, so that the apparatus acquires patient image data in the imaging line of response; projecting a visual image on a surface above the patient table in a location that is visible to a patient lying on a patient table, with a translatable visual image projector that is located outside the imaging line of detector response when the apparatus is acquiring image; and translating the projector in tandem with the patient table, so that the projected visual image translates in tandem at the first velocity and appears motionless relative to the patient table.
However, the prior art of record fails to teach or fairly suggest the method wherein the entire projector always remains outside the imaging line of detector response in the imaging field where the apparatus is acquiring patient image data, without any optical devices intermediate the projector and the surface that intentionally distort or redirect the projected visual image, in the manner as required by Claim 14.
With respect to Claim 19, the prior art of record teaches many of the elements of the claimed invention, including a patient display system for a dual modality, PET/CT medical imaging apparatus, comprising: a gantry including: an extended field-of-view imaging tunnel, having an axial length greater than one meter in a PET diagnostic imaging field system, having a first electromagnetic radiation source and a plurality of rows and columns of first radiation detectors circumscribing the patient tunnel, which together generate a PET diagnostic imaging field, each respective first detector emitting electrons in response to incident electromagnetic radiation from the first radiation source and  establishing a respective first imaging line of detector response therebetween; and a second CT diagnostic imaging system, axially adjacent the PET system, the CT system having a second electromagnetic radiation source and a plurality of rows and columns of second radiation detectors circumscribing the patient tunnel, which together generate a CT diagnostic imaging field, each respective second detector emitting electrons in response to incident electromagnetic radiation from the second radiation source and establishing a respective second imaging line of detector response therebetween a CT diagnostic imaging field that is axially adjacent to the PET imagine field; a patient table selectively translatable, at a first velocity, through the imaging tunnel, in either of the PET or CT diagnostic imaging fields; a translatable visual image projector, accessing a visual image, for projecting the visual image on a wall of the imaging tunnel in a location that is visible to a patient lying on the patient table; the projector translating in tandem with the patient table, so that the projected image translates in tandem at the first velocity, and appears motionless relative to the patient table.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the entire projector always remains outside the imaging line of detector response in the imaging field where the apparatus is acquiring patient image data, without any optical devices intermediate the projector and the surface that intentionally distort or redirect the projected visual image, in the manner as required by Claim 19.
With respect to Claim 20, the prior art of record teaches many of the elements of the claimed invention, including a patient display system for a medical imaging and a radiotherapy apparatus, comprising: a gantry, generating having an imaging system including therein an electromagnetic radiation source and at least one radiation detector, which together generate a diagnostic imaging field including an imaging line of detector response therebetween in a diagnostic imaging field and a radiation therapy system generating a therapy beam-zone; a patient table in the diagnostic imaging field or the therapy beam zone of the gantry; a visual image projector, accessing a visual image, for projecting the visual image directly above the patient table in a location that is visible to a patient lying on a patient table; the entire projector always remaining outside the radiation therapy beam zone during beam generation
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the entire projector always remains outside the imaging line of detector response in the imaging field where the apparatus is acquiring patient image data, without any optical devices intermediate the projector and the surface that intentionally distort or redirect the projected visual image, in the manner as required by Claim 20.
With respect to Claim 22, the prior art of record teaches many of the elements of the claimed invention, including a patient display system for a medical imaging and a radiotherapy apparatus, comprising: a gantry, having an imaging system including therein an electromagnetic radiation source and at least one radiation detector, which together generate a diagnostic imaging field including an imaging line of detector response therebetween and a radiation therapy system generating a therapy beam-zone generating an imaging line of response in a diagnostic imaging field or a radiation therapy beam zone; a patient table selectively translatable through the diagnostic imaging field and the therapy beam zone of the gantry at a first velocity; a translatable visual image projector, accessing a visual image, for projecting the visual image on a surface above the patient table in a location that is visible to a patient lying on a patient table, without any optical devices intermediate the projector and the wall that intentionally distort or redirect the projected visual image; the projector translating in tandem with the patient table, so that the projected visual image translates in tandem at the first velocity, and appears motionless relative to the patient table; and the entire projector always remaining outside the therapy beam zone of the gantry during beam generation.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the entire projector always remains outside the imaging line of detector response in the imaging field where the apparatus is acquiring patient image data, without any optical devices intermediate the projector and the surface that intentionally distort or redirect the projected visual image, in the manner as required by Claim 22.
Claims 2-13, 15-18, 21, and 23 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 02/25/22, with respect to objections to the drawings, and to the 35 USC 112 and prior art rejections of the claims, have been fully considered and are persuasive.  The objections to the drawings, and to the 35 USC 112 and prior art rejections of the claims, have been overcome by the amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        05/07/22